Citation Nr: 0519538	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that she did 
not have the requisite military service to establish basic 
eligibility for such benefits.

In connection with her appeal, the appellant requested and 
was scheduled for a personal hearing before a Veterans Law 
Judge in Washington, DC.  Although she was notified of the 
time and date of the hearing by mail, she failed to appear 
and neither furnished an explanation for her failure to 
appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2004), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the United States Army or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
her basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an October 2003 letter, the RO notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter also generally advised the appellant 
that VA would assist her in obtaining any information in 
support of her claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).

Although the appellant did not receive a VCAA notice prior to 
the initial decision denying her claim, the Board finds that 
the lack of such a pre-decision notice is not prejudicial.  
The VCAA notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, the RO reconsidered the claim in full 
after the issuance of the VCAA letter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  A 
review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the appellant's claimed service from 
the service department.  The appellant has identified no 
other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  Given the nature of the 
issue on appeal, the Board finds that there is no need for a 
VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Neither the veteran nor 
her representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.

I.  Factual Background

In January 2003, the appellant submitted an application for 
VA compensation and pension benefits, claiming that she had 
served with in the United States Armed Forces in the Far East 
(USAFFE) from April 1942 to December 1945, including 
recognized guerrilla service.  Attached to her application, 
the appellant submitted Philippine Army documents showing 
service from June 1942 to December 1945, as well as a copy of 
a US Army discharge certificate, purportedly showing that the 
appellant had been honorably discharged from service in April 
1949.  

In support of her claim, the appellant thereafter submitted 
additional documentation from the Philippine Army, a 
certificate of membership in the Veterans Organization of the 
Philippines, as well as a copy of a January 8, 1998, 
certification of military service from the National Personnel 
Records Center (NPRC), purportedly showing that the appellant 
served in the Philippine Scouts from March 1942 to December 
1945.  The document does not appear to be genuine.  It 
appears to have been altered in that the type listing the 
appellant's name and service dates differs from the rest of 
the document.  

In May 2003, the RO forwarded the information to the service 
department, requesting verification of the appellant's 
claimed military service.  In July 2003, the service 
department responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Thereafter, the appellant submitted an affidavit attesting to 
her claimed military service.  She also submitted another 
January 8, 1998, certification of military service from the 
National Personnel Records Center.  This document, although 
purportedly issued by NPRC on the same date at the document 
she previously submitted, now contains different information, 
showing that the appellant served in the USAFFE from "1946 
to 1947" and the United States Army from "1952 to 1953."  
The Board again observes that the document does not appear to 
be genuine.  Indeed, it was the judgment of the RO that the 
materials submitted by the appellant were "bordering on the 
fraudulent."  

Nonetheless, in July 2004, the RO forwarded the additional 
information to the service department, requesting 
verification of the appellant's claimed military service in 
the United States Army.  In August 2004, the service 
department responded that they were unable to identify any 
records to verify the appellant's claimed service in the 
United States Army.  

II.  Laws and Regulations

The appellant claims that her military service meets the 
requirements for eligibility for VA benefits on the basis 
that she is a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2004).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2004).

III.  Analysis

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  38 C.F.R. § 3.203.  
Thus, VA is bound by the certification of the service 
department which shows that she did not have service in the 
United States Army or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the US Armed Forces.  The Court has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the US Armed Forces.  Venturella v. Gober, 10 Vet. 
App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115 (1993).

As the appellant did not have the requisite service to 
qualify her for VA benefits, the appeal must be denied.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board has carefully 
reviewed the appellant's statements regarding her claimed 
military service.  In the absence of verification of service 
from the service department, however, such evidence is 
immaterial.  Where, as here, the law is dispositive, the 
claim must be denied due to an absence of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


